Case 1:17-cr-00201-SEB-MJD Document 28 Filed 11/16/20 Page 1 of 3 PageID #: 231




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )      Cause No. 1:17-cr-0201-SEB-MJD
                                              )
 DAVID F. MAYS,                               )                              - 01
                                              )
                       Defendant.             )



                            REPORT AND RECOMMENDATION

        On November 13, 2020, the Court held a hearing on the Petition for Warrant or Summons

 for Offender Under Supervision filed on October 1, 2020. Defendant Mays appeared in person

 with his appointed counsel Dominic Martin. The government appeared by Will McCoskey,

 Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Michael

 Burress.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.     The Court advised Defendant Mays of his rights and provided him with a copy of

 the petition. Defendant Mays orally waived his right to a preliminary hearing.

        2.     After being placed under oath, Defendant Mays admitted violation number 1.

 [Docket No. 19.]

        3.     The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:17-cr-00201-SEB-MJD Document 28 Filed 11/16/20 Page 2 of 3 PageID #: 232




         Violation
         Number          Nature of Noncompliance


              1          “The defendant shall refrain from any unlawful use of a controlled
                         substance.”

                         Mr. Mays submitted a urinalysis on September 21, 2020, which returned
                         positive for cocaine. He admitted cocaine use to produce the positive drug
                         screen. Mr. Mays submitted a urinalysis' on September 24, and 30, 2020,
                         that returned positive for amphetamine. He admitted consuming
                         methamphetamine to produce the positive results.


         4.       The parties stipulated that:

                  (a)    The highest grade of violation is a Grade B violation.

                  (b)    Defendant’s criminal history category is III.

                  (c)    The range of imprisonment applicable upon revocation of supervised
                         release, therefore, is 8 to 14 months’ imprisonment.

         5.       The parties jointly recommended a sentence of twelve (12) months with no

 supervised release to follow. Defendant requested placement at FCI Terre Haute, Satellite

 Camp.

         The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

 his supervised release should be revoked, and that he should be sentenced to the custody of the

 Attorney General or his designee for a period of twelve (12) months with no supervised release

 to follow. The Defendant is to be taken into custody immediately pending the District Judge’s

 action on this Report and Recommendation. The Magistrate Judge will make a recommendation

 of placement at FCI Terre Haute, Satellite Camp.




                                                   2
Case 1:17-cr-00201-SEB-MJD Document 28 Filed 11/16/20 Page 3 of 3 PageID #: 233




        The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation.


             Date: 11/16/2020




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                                3
